     Case 1:19-cv-00097-AWI-BAM Document 10 Filed 12/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    HURSEL F. MITCHELL,                               Case No. 1:19-cv-00097-AWI-BAM
11                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
12           v.                                         DISMISSAL OF ACTION WITHOUT
                                                        PREJUDICE FOR FAILURE TO OBEY
13    VETERANS ADMINISTRATION OF                        COURT ORDER, FAILURE TO PAY
      UNITED STATES,                                    FILING FEE AND FAILURE TO
14                                                      PROSECUTE
                         Defendant.
15                                                      (Doc. Nos. 8, 9)
16

17

18          Plaintiff Hursel Floyd Mitchell (“Plaintiff”), proceeding pro se in this civil matter, initiated

19   this action on January 23, 2019. (Doc. 1).

20          On October 7, 2019, the assigned magistrate judge issued findings and recommendations

21   that this action be dismissed without prejudice based on Plaintiff’s failure to obey the Court’s

22   August 21, 2019 order, failure to pay the filing fee and failure to prosecute this action. (Doc. No.

23   9.) Those findings and recommendations were served on Plaintiff and contained notice that any

24   objections thereto were to be filed within fourteen (14) days after service. The time to file

25   objections has passed, and no objections have been filed.

26          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

27   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

28   and recommendations to be supported by the record and by proper analysis.
                                                        1
     Case 1:19-cv-00097-AWI-BAM Document 10 Filed 12/02/20 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The October 7, 2019 findings and recommendations (Doc. No. 9) are adopted in full;

 3         2. This action is dismissed, without prejudice, based on Plaintiff’s failure to comply with

 4            the Court’s order of August 21, 2019, failure to pay the filing fee and failure to prosecute

 5            this action; and

 6         3. The Clerk of the Court is directed to close this case.

 7
     IT IS SO ORDERED.
 8

 9   Dated: December 2, 2020
                                                SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
